DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 10, 11, 12, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US 2021/0274175, referred to herein as “Lim”).

Regarding claim 1, Lim discloses: A method of processing video data (Lim: Figs. 8a—8c, disclosing a method of video processing), comprising: 
determining, for a conversion between a current chroma block in a video region of a video data and a bitstream of the video data (Lim: Fig. 1, paragraphs [0128] through [0138], disclosing conversion of input blocks of video data into a coded bitstream; paragraphs [0072] and [0073], disclosing that the input may include chroma blocks), whether the current chroma block is included in a dual tree structure in which a luma component and at least one chroma component have separate partition tree structures (Lim: paragraph [0304], disclosing determination of whether blocks are part of a dual tree structure where luma blocks and chroma blocks are partitioned differently from each other); and 
performing the conversion based on the determining (Lim: paragraph [0073], disclosing block partitioning; Fig. 6, paragraphs [0345] through [0348], disclosing transform and quantization of the partitioned blocks to generate a bitstream—e.g., including the converted chroma block), 
wherein whether a syntax element indicative of an application to the current chroma block of a first prediction mode is present in the bitstream is at least based on whether the current chroma block is included in a dual tree structure (Lim: paragraph [0304], disclosing use of a syntax “dual_tree_chroma” signaled in the bitstream that indicates whether a current chroma block is included a dual tree partition structure), 
wherein in the first prediction mode, prediction samples of the current chroma block are derived from blocks of sample values of the same decoded video region as determined by block vectors (Lim: paragraphs [0353] and [0354], disclosing use of intra block copy mode for chroma components that generates a prediction block of the current block on the basis of a block vector indicating a displacement between the current block and a reference block in the current picture).

	Regarding claim 5, Lim discloses: The method of claim 1, wherein when the first prediction mode is applied to the current chroma block, a construction process of a candidate list for the first prediction mode is performed and the construction process of the candidate list includes at least one of: adding at least one spatial candidate to the candidate list: adding at least one history-based motion vector predictor candidate to the candidate list; or adding at least one zero candidate to the candidate list (Lim: paragraphs [0107] through [0109], disclosing use of a motion vector candidate list; paragraph [0330], disclosing that the motion vector candidate list may include spatial motion vector candidates).

Regarding claim 10, Lim discloses: The method of claim 1, wherein the conversion includes encoding the current chroma block into the bitstream (Lim: Fig. 1, paragraphs [0128] through [0138], disclosing encoding of video data into a coded bitstream).

Regarding claim 11, Lim discloses: The method of claim 1, wherein the conversion includes decoding the current chroma block from the bitstream (Lim: Fig. 2, paragraphs [0152] through [0161], disclosing decoding of encoded video data—e.g., including a current chroma block).

Regarding claim 12, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise. (Note that Lim discloses implementation via program instructions and computer components in paragraph [0580]).

Regarding claim 17, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise. (Note that Lim discloses implementation via program instructions and computer components in paragraph [0580]).

Regarding claim 19, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise. (Note that Lim discloses implementation via program instructions and computer components in paragraph [0580]).

Allowable Subject Matter
Claims 2, 3, 4, 6, 7, 8, 9, 13, 14, 15, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Lim—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where in response to the current chroma block being included in a dual tree structure the syntax element is not present in the bitstream.
Regarding claim 3, Lim—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where the syntax element is inferred as a specific value indicating that the first prediction mode is disabled.
	Regarding claim 4, Lim—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where when the syntax element is not present in the bitstream. the syntax element is inferred at least based on a type of the slice that includes the current chroma block.
	Regarding claim 6, Lim—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where adding at least one spatial candidate to the candidate list includes: checking an availability of a spatial candidate at a specific neighboring block A1, wherein the specific neighboring block A1 is adjacent to a lower left corner to the current chroma block; in response to the specific neighboring block A1 being available, adding the spatial candidate at specific neighboring block A1 to the candidate list: and checking an availability of a spatial candidate at a specific neighboring block B1, wherein the specific neighboring block B1 is adjacent to a top right corner to the current chroma block; wherein, in response to the specific neighboring block B1 being available, a first redundancy check is performed, which ensures that the spatial candidate at specific neighboring block B 1 with same motion information of the spatial candidate at specific neighboring block A1 is excluded from the candidate list.
	Regarding claim 7, Lim—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where the construction process includes: adding the at least one history-based motion vector predictor candidate to the candidate list in case that the size of the candidate list is smaller than an allowed maximum list size for the first prediction mode after adding the at least one spatial candidate.
	Regarding claim 8, Lim—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where a second redundancy check is performed, which ensures that candidates with same motion information are excluded from the candidate list is applied when adding the at least one history-based motion vector predictor candidate.
	Regarding claim 9, Lim—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where the construction process includes: adding the at least one zero candidate to the candidate list, in response to the size of the candidate list being smaller than an allowed maximum list size for the first prediction mode.
	Regarding claim 13, Lim—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where in response to the current chroma block being included in a dual tree structure, the syntax element is not present in the bitstream, and the syntax element is inferred as a specific value indicating that the first prediction mode is disabled.
	Regarding claim 14, Lim—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where when the syntax element is not present in the bitstream, the syntax element is inferred at least based on a type of the slice that includes the current chroma block.
	Regarding claim 15, Lim—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where adding at least one spatial candidate to the candidate list includes: checking an availability of a spatial candidate at a specific neighboring block Al, wherein the specific neighboring block A1 is adjacent to a lower left corner to the current chroma block; in response to the specific neighboring block Al being available, adding the spatial candidate at specific neighboring block Al to the candidate list; checking an availability of a spatial candidate at a specific neighboring block B1, wherein the specific neighboring block B1 is adjacent to a top right corner to the current chroma block; and wherein in response to the specific neighboring block B1 being available, a first redundancy check is performed, which ensures that the spatial candidate at specific neighboring block B1 with same motion information of the spatial candidate at specific neighboring block Al is excluded from the candidate list.
	Regarding claim 16, Lim—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where the construction process includes: adding the at least one history-based motion vector predictor candidate to the candidate list in case that the size of the candidate list is smaller than an allowed maximum list size for the first prediction mode after adding the at least one spatial candidate, wherein a second redundancy check is performed, which ensures that candidates with same motion information are excluded from the candidate list is applied when adding the at least one history-based motion vector predictor candidate; and adding the at least one zero candidate to the candidate list, in response to the size of the candidate list being smaller than an allowed maximum list size for the first prediction mode.
	Regarding claim 18, Lim—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where in response to the current chroma block being included in a dual tree structure, the syntax element is not present in the bitstream, and the syntax element is inferred as a specific value indicating that the first prediction mode is disabled.
	Regarding claim 20, Lim—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where in response to the current chroma block being included in a dual tree structure, the syntax element is not present in the bitstream, and the syntax element is inferred as a specific value indicating that the first prediction mode is disabled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484